Citation Nr: 0630737	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2004.  This matter was 
originally on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to service connection for a 
respiratory disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back disability is not related to active 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2004 Remand, the Appeals 
Management Center (AMC) obtained all outstanding VA treatment 
reports, contacted the Social Security Administration (SSA), 
notified the veteran that it had been unable to obtain SSA 
records, arranged for VA special orthopedic and respiratory 
examinations, readjudicated the veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
November 2004 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in June 2004 and November 2004 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although these letters were not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in April 2006.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The November 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the veteran identified private medical 
records from Detroit Industrial Clinic.  However, he failed 
to provide the address.  In March, the veteran was notified 
that he sent VA an incomplete form and asked to complete an 
enclosed VA Form 21-4142.  To date, VA has not received a 
thoroughly completed VA Form 21-4142 for Detroit Industrial 
Clinic.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also afforded a VA examination in December 2004. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran filed his application for compensation in 
February 2001.  The veteran stated that he was claiming a 
back injury which occurred in February 1966.  In a May 2000 
Statement in Support of Claim, the veteran stated that 
shortly before he was drafted, he was treated for a back 
injury at the Detroit Industrial Clinic and that he was 
drafted in a neck brace.   

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Board notes that the veteran's claim of injury prior to 
entering service has not been substantiated.  The veteran 
identified private medical records from Detroit Industrial 
Clinic but did not provide the necessary address to allow VA 
to obtain these documents.  The Board notes that at 
induction, all the veteran's systems were evaluated as 
normal, including his spine.  Only a vision defect was noted.  
In addition, the Report of Medical History completed in 
conjunction with the induction examination noted that the 
veteran denied ever having recurrent back pain or wearing a 
brace or back support.    

Therefore, the first question that must be addressed, 
therefore, is whether incurrence of a chronic low back 
disability is factually shown during service.  The Board 
concludes it was not.  The service medical records are absent 
complaints, findings or diagnoses of a low back injury.  
Service medical records indicate that the veteran presented 
in March 1967 with complaint of low back pain for three days 
and runny nose, cough, and tightness in chest.  The veteran 
was hospitalized for 1 day and diagnosed with acute 
bronchitis.  The record also indicates that the veteran 
presented in August 1967 with complaint of pain in neck and 
shoulders, not the low back, after playing football.  On the 
clinical examination for separation from service, the 
veteran's spine was evaluated as normal.  Thus, there is no 
medical evidence that shows that the veteran suffered from a 
low back injury or a low back condition during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative joint disease of the 
lumbar spine can be service-connected on such a basis.  
However, the first showing of this condition was not until 
2002, more than 30 years after the appellant's discharge from 
service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1966 and 
2002, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  He has been diagnosed with 
degenerative joint and disc disease involving the lumbosacral 
spine.  The remaining question, therefore, is whether there 
is medical evidence of a relationship between the current 
disability and military service.  

However, no medical professional has ever related this 
condition to the appellant's military service.  The December 
2004 VA examiner noted that he reviewed the veteran's medical 
records.  The examiner noted that the Standard Form 88 at the 
time of induction into the service contained no mention of 
any back or neck injuries.  He also noted that there were two 
entries in his active duty service record on SF600 forms; one 
in March 1966 where the veteran had low back pain for three 
days and one in August 1967 when he had neck and shoulder 
pain after a football game.  On his separation SF88, the 
examiner noted, there was no mention of any back difficulty 
or symptoms.  The examiner opined that there was no 
reasonable way to connect causation of the veteran's present 
spinal degenerative disease and his present symptoms to his 
period of active duty service from 1966 to 1968.  The 
examiner stated that the exposure during those years is 
trivial compared to the exposure since that time which 
included 15 years of assembly at Chrysler.  The examiner 
noted that is was clearly more likely than not that the 
present pathology, his present symptoms, and his present 
physical findings were not related to his period of active 
service.  

The Board notes that the veteran's representative has taken 
exception to the VA examiner's position that the veteran's 
exposure during service was trivial compared to his years at 
the Chrysler plant.  The veteran's representative stated that 
it was obvious that the physician did not fully appreciate 
the veteran's history or service in a mortar platoon and what 
this means in terms of back injuries.  The Board notes that 
the examiner noted that the veteran was on active duty from 
1966 through 1968 in a heavy mortar platoon where he had to 
carry heavy items, the heaviest item being a mortar 
baseplate, which the veteran estimated at 160 pounds.  The 
mortar tubes were reportedly about 100 pounds.  The veteran 
stated that the mortar rounds were light.  After service, the 
veteran worked 15 years at Chrysler Motors in assembly and 
had a back injury in April 2000.  The Board finds the VA 
examiner's opinion adequate. 

An important factor which also weights against the veteran's 
claim is that the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].

There is no competent medical evidence associating current 
low back disability with active service.  The veteran's 
opinion as to the etiology of his low back disability is not 
probative because he is not qualified, as a layperson, to 
offer a medical diagnosis of medical etiology.  See Espiritu 
v. Derwinski, 2Vet. App. 492 (1992)

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

REMAND

With respect to the issue of service connection for a 
respiratory disability, the veteran was afforded a VA 
examination in January 2005.  The VA examiner noted that the 
file was reviewed; however, the examiner does not discuss the 
veteran's service medical records including the veteran's 
hospitalizations for upper respiratory infection in June 1966 
and acute bronchitis in November 1966, and March 1967.  In 
addition, while the VA examiner appears to accept the 
veteran's history as presented by the veteran of dyspnea 
prior to service, the Report of Medical History completed by 
the veteran prior to induction noted that the veteran never 
had shortness of breath, pain or pressure in chest, or 
chronic cough.  As such, pertinent facts were neither 
identified nor evaluated and weighed.  

The Court has held that the requirement for evaluation of the 
complete medical history of the veteran's condition operated 
to protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), 
the Court clearly indicated that the necessity of evaluation 
of the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."

The Board, therefore, concludes that an addendum is required 
after a more thorough review of the veteran's claims file.

In addition, while this case is in remand status, the RO 
should obtain all records of current treatment at the Detroit 
VA medical facility.  In reviewing the VA records in the 
file, the Board notes no records have been obtained since 
August 2003.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the VA examiner who conducted the January 
2005 VA examination.  The examiner should 
be asked to provide an opinion as to 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
COPD is related to his active military 
service.  

If that examiner is not available, then 
another examiner should offer an opinion 
as to whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
COPD is related to his active military 
service.  If there is need for additional 
examination to answer the question, then 
the veteran must be afforded a new VA 
examination to ascertain the etiology of 
his current respiratory disability with 
the examiner offering the above requested 
opinion.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with offering an opinion 
and/or examination, and the report should 
reflect that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
2.  VA outpatient medical records should 
be obtained from the VA medical facility 
in Detroit, Michigan, for treatment for a 
respiratory disability from August 2003 
to the present.   

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


